Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Rotker, J.), imposed March 15, 1991, upon his conviction of murder in the second degree as a juvenile offender, upon his plea of guilty, the sentence being an indeterminate term of imprisonment of seven years to life and a $2 crime victim assistance fee.
Ordered, that the sentence is modified, on the law, by deleting the provision thereof directing the payment of the crime victim assistance fee.
Penal Law § 60.00 (2) provides that the "sole provision” of article 60 "that shall apply in the case of an offense committed by a juvenile offender is section 60.10 * * * and no other provisions of this article shall be deemed or construed to apply in any such case.” Where statutory language is clear and unambiguous, a court is constrained to give effect to the plain meaning of the words used (see, People v Floyd J., 61 NY2d 895, 896). In this case the language of the statute clearly precludes the imposition of a crime victim assistance fee pursuant to Penal Law § 60.35 (1) where the defendant was sentenced as a juvenile offender. Mangano, P. J., Bracken, Lawrence, Altman and Friedmann, JJ., concur.